UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly period ended March 31, 2011 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-13888 CHEMUNG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) New York 16-1237038 (State or other jurisdiction of incorporation or organization) I.R.S. Employer Identification No. One Chemung Canal Plaza, P.O. Box 1522, Elmira, NY (Address of principal executive offices) (Zip Code) (607) 737-3711 or (800) 836-3711 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicated by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The number of shares of the registrant's common stock, $.01 par value, outstanding on April 29, 2011 was 4,569,908. CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements - Unaudited ConsolidatedBalanceSheets 1 ConsolidatedStatements of Income 2 Consolidated Statements of Shareholders’ Equity and Comprehensive Income 3 ConsolidatedStatements of Cash Flows 4 Notesto UnauditedConsolidated Financial Statements 5 Item 2: Management'sDiscussion and Analysis of Financial Conditionand Results of Operations 28 Item 3: QuantitativeandQualitative Disclosures About MarketRisk 40 Item 4: ControlsandProcedures 40 PART II. OTHER INFORMATION 41 Item 1A: Risk Factors 41 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6: Exhibits 41 SIGNATURES 42 INDEX TO EXHIBITS PART I. FINANCIAL INFORMATION Item 1: Financial Statements CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) MARCH 31, DECEMBER 31, 2010 ASSETS Cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions Total cash and cash equivalents Securities available for sale, at estimated fair value Securities held to maturity, estimated fair value of $10,118,593 at March 31, 2011 and $8,297,392 at December 31, 2010 Federal Home Loan Bank and Federal Reserve Bank Stock, at cost Loans, net of deferred origination fees and costs, and unearned income Allowance for loan losses ) ) Loans, net Loans held for sale Premises and equipment, net Goodwill Other intangible assets, net Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Non-interest-bearing $ $ Interest-bearing Total deposits Securities sold under agreements to repurchase Federal Home Loan Bank term advances Accrued interest payable Dividends payable Other liabilities Total liabilities Shareholders' equity: Common stock, $.01 par value per share, 10,000,000 shares authorized; 4,300,134 issued at March 31, 2011 and December 31, 2010 Additional-paid-in capital Retained earnings Treasury stock, at cost (734,524 shares at March 31, 2011; 749,880 shares at December 31, 2010) ) ) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 1 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended March 31, INTEREST AND DIVIDEND INCOME Loans, including fees $ $ Taxable securities Tax exempt securities Interest-bearing deposits Total interest and dividend income INTEREST EXPENSE Deposits Borrowed funds Securities sold under agreements to repurchase Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other operating income: Trust & investment services income Service charges on deposit accounts Net gain on securities transactions - Other-than-temporary loss on investment securities: Total impairment losses - ) Loss recognized in other comprehensive income - - Net impairment loss recognized in earnings - ) Net gain on sales of loans held for sale Credit card merchant earnings Income from bank owned life insurance Other Total other operating income Other operating expenses: Salaries and wages Pension and other employee benefits Net occupancy expenses Furniture and equipment expenses Data processing expense Amortization of intangible assets Losses on sales of other real estate owned - Other real estate owned expenses FDIC insurance Merger related direct transaction costs - Other Total other operating expenses Income before income tax expense Income tax expense Net income $ $ Weighted average shares outstanding Basic and diluted earnings per share $ $ See accompanying notes to unaudited consolidated financial statements. 2 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) Common Stock Additional Paid-in Capital Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Balances at January 1, 2010 $ ) $ ) $ Comprehensive Income: Net income - Change in unrealized gains (losses) on securities AFS, net - Change in funded status of Defined Benefit Pension and Other Benefit Plans, net - Total comprehensive income Restricted stock units for directors' deferred compensation plan - Cash dividends declared ($.25 per share) - - ) - - ) Distribution of 10,082 shares of treasury stock for director's compensation - ) - - Distribution of 2,381 shares of treasury stock for employee compensation - ) - - Purchase of 6,287 shares of treasury stock - - - ) - ) Balances at March 31, 2010 $ )) $ $ Balances at January 1, 2011 $ ) $ $ Comprehensive Income: Net income - Change in unrealized gains (losses) on securities AFS, net - Change in funded status of Defined Benefit Pension and Other Benefit Plans, net - Total comprehensive income (loss) Restricted stock awards - Restricted stock units for directors' deferred compensation plan - Cash dividends declared ($.25 per share) - - ) - - ) Distribution of 10,378 shares of treasury stock for directors' compensation - ) - - Distribution of 2,392 shares of treasury stock for employee compensation - ) - - Distribution of 286 shares of treasury stock for director’s deferredcompensation - ) - - ) Distribution of 2,300 share of treasury stock for employee restricted stockwarrants - ) - - Balances at March 31, 2011 $ ) $ $ See accompanying notes to unaudited consolidated financial statements. 3 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of intangible assets Provision for loan losses Depreciation and amortization of fixed assets Amortization of premiums on securities, net Gains on sales of loans held for sale, net ) ) Proceeds from sales of loans held for sale Loans originated and held for sale ) ) Net loss on sale of other real estate owned - Net gains on securities transactions ) - Net impairment loss recognized on investment securities - Increase in other assets ) ) Decrease in prepaid FDIC assessment Decrease in accrued interest payable ) ) Expense related to restricted stock units for directors' deferred compensation plan Expense related to employee stock compensation Expense related to employee stock awards - Decrease in other liabilities ) ) Income from bank owned life insurance ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sales and calls of securities available for sale Proceeds from maturities and principal collected on securities available for sale Proceeds from maturities and principal collected on securities held to maturity Purchases of securities available for sale ) ) Purchases of securities held to maturity ) ) Purchase of Federal Home Loan Bank and Federal Reserve Bank stock - ) Redemption of Federal Home Loan Bank and Federal Reserve Bank stock - Purchases of premises and equipment ) ) Proceeds from sale of other real estate owned - Net decrease in loans Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in demand deposits, NOW accounts, savings accounts, and insured money market accounts Net decrease in time deposits and individual retirement accounts ) ) Net (decrease) increase in securities sold under agreements to repurchase ) Purchase of treasury stock - ) Cash dividends paid ) ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the year for: Interest $ $ Income Taxes $ $ Supplemental disclosure of non-cash activity: Transfer of loans to other real estate owned $ - $ See accompanying notes to unaudited consolidated financial statements. 4 CHEMUNG FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1.Basis of Presentation Chemung Financial Corporation (the "Corporation"), through its wholly owned subsidiaries, Chemung Canal Trust Company (the "Bank") and CFS Group, Inc., a financial services company, provides a wide range of banking, financing, fiduciary and other financial services to its local market area.The consolidated financial statements include the accounts of the Corporation and its wholly owned subsidiaries. All material intercompany accounts and transactions are eliminated in consolidation. The data in the consolidated balance sheet as of December 31, 2010 was derived from the audited consolidated financial statements in the Corporation's 2010 Annual Report on Form 10-K, which was filed with the Securities and Exchange Commission on March 16, 2011.That data, along with the other interim financial information presented in the consolidated balance sheets, statements of income, shareholders' equity and comprehensive income, and cash flows should be read in conjunction with the audited consolidated financial statements, including the notes thereto, contained in the 2010 Annual Report on Form 10-K.Amounts in prior periods' consolidated interim financial statements are reclassified whenever necessary to conform to the current period's presentation. The consolidated financial statements included herein reflect all adjustments which are, in the opinion of management, of a normal recurring nature and necessary to present fairly the Corporation's financial position as of March 31, 2011 and December 31, 2010, and results of operations for the three-month periods ended March 31, 2011 and 2010, and changes in shareholders' equity and cash flows for the three-month periods ended March 31, 2011 and 2010. Subsequent events were evaluated for any required recognition or disclosure. The results for the periods presented are not necessarily indicative of results to be expected for the entire fiscal year or any other interim period. 2.Earnings Per Common Share Basic earnings per share is net income divided by the weighted average number of common shares outstanding during the period.Issuable shares including those related to directors’ restricted stock units and directors’ stock compensation are considered outstanding and are included in the computation of basic earnings per share as they are earned.All outstanding unvested share based payment awards that contain rights to nonforfeitable dividends are considered participating securities for this calculation.The restricted stock awards granted in December 2010 are grants of participating securities.The impact of the participating securities on earnings per share is not material.Earnings per share information is adjusted to present comparative results for stock splits and stock dividends that occur.Earnings per share were computed by dividing net income by 3,624,446 and 3,606,448 weighted average shares outstanding for the three-month periods ended March 31, 2011 and 2010, respectively.There were no dilutive common stock equivalents during the three-month periods ended March 31, 2011 or 2010. 5 3.Fair Value Fair value is the exchange price that would be received for an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.There are three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a reporting entity's own assumptions about the assumptions that market participants would use in pricing an asset or liability. The fair values of securities available for sale are usually determined by obtaining quoted prices on nationally recognized securities exchanges (Level 1 inputs), or matrix pricing, which is a mathematical technique widely used to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities' relationship to other benchmark quoted securities (Level 2 inputs). The Corporation's investment in collateralized debt obligations consisting of pooled trust preferred securities which are issued by financial institutions were historically priced using Level 2 inputs.The decline in the level of observable inputs and market activity in this class of investments beginning in the fourth quarter of 2008 and continuing through to the measurement date has been significant and resulted in unreliable external pricing.Broker pricing and bid/ask spreads, when available, have varied widely.The once active market has become comparatively inactive. As a result, these investments are now priced using Level 3 inputs. The Corporation has developed an internal model for pricing these securities. This is the same model used in determining other-than-temporary impairment (“OTTI”) as further described in Note 7.Information such as historical and current performance of the underlying collateral, deferral/default rates, collateral coverage ratios, break in yield calculations, cash flow projections, liquidity and credit premiums required by a market participant, and financial trend analysis with respect to the individual issuing financial institutions, are utilized in determining individual security valuations. Discount rates were utilized along with the cash flow projections in order to calculate an appropriate fair value.These discount rates were calculated based on industry index rates and adjusted for various credit and liquidity factors.Due to current market conditions as well as the limited trading activity of these securities, the market value of the securities is highly sensitive to assumption changes and market volatility. The fair value of impaired loans with specific allocations of the allowance for loan losses is generally based on recent real estate appraisals and collateral evaluations. The appraisals may utilize a single valuation approach or a combination of approaches including comparable sales and the income approach.Adjustments are routinely made in the appraisal process by third party the appraisers to adjust for differences between the comparable sales and income data available.Such adjustments are typically significant and result in a Level 3 classification of the inputs for determining fair value. 6 Non-recurring adjustments to certain commercial and residential real estate properties classified as other real estate owned ("OREO") are measured at the lower of carrying amount or fair value, less costs to sell. Fair values are generally based on third party appraisals of the property, resulting in a Level 3 classification.In cases where the carrying amount exceeds the fair value less costs to sell, an impairment loss is recognized. Assets and liabilities measured at fair value on a recurring basis are summarized below: Fair Value Measurement at March 31, 2011 Using Financial Assets: Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Obligations of U.S. Government and U.S. Government sponsored enterprises $ $ $ $
